Citation Nr: 1201829	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-28 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for pulmonary disability claimed as asbestosis. 

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

Initially, the Board notes that in addition to PTSD, the Veteran has been diagnosed with a depressive disorder.  Moreover, although the Veteran was not found to have asbestosis on a VA examination provided in response to his claim, bronchitis has been diagnosed during the pendency of his claim.  The U. S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In accordance with this decision, the Board has recharacterized the Veteran's PTSD and asbestosis claims to include all pertinent disorders present during the period of the claims.

The record reflects that the Veteran has not been provided all required notice in response to claims for service connection for pulmonary disability other than asbestosis and for psychiatric disability other than PTSD.

In addition, the record indicates that the Veteran applied for disability benefits from the railroad in the 1990's.  Records pertaining to that application might be supportive of the Veteran's claims and should therefore be obtained, if available.

The record also contains conflicting opinions concerning whether the Veteran meets the diagnostic criteria for PTSD.  The Board agrees with the representative's contention that further develop is warranted to determine whether the Veteran meets the diagnostic criteria for PTSD.  Moreover, an examination to determine whether any other acquired psychiatric disorder present during the period of this claim is related to the Veteran's active service or to service-connected disability is in order.

Although the Veteran was not found to have asbestosis on a VA examination in July 2008, subsequently received evidence shows that he was diagnosed with asbestosis by a private physician in July 1992 and that pleural thickening indicative of asbestos-related disease was found on an X-ray study in June 1992.  Since this evidence was not considered by the July 2008 examiner and the VA examiner did not provide an opinion concerning the etiology of any other pulmonary disorders present during the period of this claim, the Board has determined that the Veteran should be afforded another VA pulmonary examination.

With respect to the Veteran's claim for service connection for erectile dysfunction, the Board notes that the Veteran was afforded a VA examination for diabetes in July 2008.  At that time, he did not report experiencing any genitourinary problems associated with diabetes and the examiner noted no objective evidence of erectile dysfunction.  The Veteran has subsequently indicated that he does have problems with erectile dysfunction.  His representative has requested that the Board remand the claim for another VA examination to determine whether the Veteran has erectile dysfunction related to his service-connected diabetes mellitus.  Under these circumstances, the Board agrees that the Veteran should be afforded another VA examination in response to this claim..  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran and his representative should be provided all required notice in response to the claims for service connection for psychiatric disability other than PTSD and pulmonary disability other than asbestosis.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of all available records pertaining to the Veteran's disability retirement from the railroad and any other outstanding records pertinent to the Veteran's claims.

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all pulmonary disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

With respect to each pulmonary disorder present during the period of this claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for each opinion expressed must also be provided.

4.  The Veteran also should be afforded a VA examination by psychiatrist or psychologist who has not previously examined him to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

With respect to each acquired psychiatric disorder present during the period of this claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected disability.  If PTSD is diagnosed, the elements supporting the diagnosis should be identified.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the diagnostic criteria for PTSD and should specifically address the prior diagnosis by the private psychologist in March 2008. 

The rationale for each opinion expressed must also be provided.

5.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any erectile dysfunction present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner.  With respect to any erectile dysfunction present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's diabetes mellitus.

The rationale for the opinion must also be provided.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the Veteran's claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

